*339Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered December 22, 2004, convicting defendant, after a jury trial, of falsifying business records in the first degree and criminal facilitation in the fourth degree, and sentencing him to an aggregate term of five years’ probation, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant received a telephone call from an employee of the Federal Emergency Management Agency stating that a person (the codefendant) had applied for financial assistance and had stated certain facts in support of that application. When asked to confirm this information, defendant did so, knowing it to be completely false. The only logical explanation of defendant’s conduct was that he intended, as well as believing it probable, that the caller’s agency would rely on his false statements and issue undeserved funds to the codefendant. Concur—Tom, J.P., Mazzarelli, Friedman, Williams and Sweeny, JJ.